Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.
Detailed Action
	This office action is a response to applicant’s information disclosure statement submitted April 1, 2010.  This application is a national stage application of PCT/GB2017/051554, filed May 31, 2017.
Claims 44-46 and 50-54 are pending in this application.
Claims 44-46 and 50-54 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s information disclosure statement submitted April 1, 2021, and the references cited therein, have been fully considered and are not seen to be the basis for any new grounds of rejection against the claims as allowed in the previous notice of allowance submitted January 21, 2021.  Therefore the claims remain in conditions for allowance for the reasons of record in the previous office action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	4/13/2021